DETAILED ACTION
Applicant’s 01/12/2021 response to the previous 10/16/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-26 as amended and/or filed on 01/12/2021.

Notice of Pre-AIA  or AIA  Status
No apparent priority is claimed accordingly the earliest filing date is 11/19/2018 (20181119).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s 01/12/2021 amendments to the claims and arguments in support thereof with respect to the objection(s) of claim(s) 17, 22 and 24 as set forth in section 5 of said previous 10/16/2020 Office action have been fully considered and are persuasive.  Therefore, the objection(s) has(have) been withdrawn.  

Applicant’s 01/12/2021 amendments to the independent claims and arguments in support thereof with respect to the 35 USC 103 rejection(s) of claim(s) 1-26 as set forth in said previous 10/16/2020 Office action have been fully considered and are they not persuasive.  As such the 

Applicant argues on pages 8-9 inter alia:
“neither Rohde and Karlsson disclose or suggest selecting one of a first location or a second location that is closer to a third location, where the first second and third locations are detected respectively by first second and third systems.”

RESPONSE:
Applicant’s arguments are untenable because as disclosed in Rohde the first system is understood to connote the “Spectral registration” system in figure 11.1, the second system is the “Landmark registration” system in figure 11.1 and the third system is the Odometry system in figure 11.1 and section 10.1 “Scan based odometry”.

Applicant argues on pages 9-10 inter alia:
“Regarding independent claim 25, the art does not disclose calibration…”

RESPONSE:
Applicants arguments are untenable because as disclosed in Rohde section 11.2 “Generally, matching failures can be distinguished by their frequency of occurrence and require different diagnostic approaches. Jumps can be detected by classical hypotheses tests. Low-frequent drifts require the evaluation of time series of residuals as conducted in Section 11.1. Under the assumption of a approximately bias-free odometry, the utilization of map matching algorithms with broad basin of convergence decreases the likelihood of slow drifts in the vehicle pose estimate. Therefore, the residuals from one  Additionally, the respective differences for the orientation estimates could be considered. A spectral clustering algorithm is then used in order to determine the set of consistent hypotheses (see Section 2.1.4). The consistency checking step requires an accurate temporal calibration between the measurement sources. This is achieved by utilization of the same LiDAR scan for map matching and relative motion estimation.” (Emphasis added).  This “temporal calibration” is taught to be between the different “systems”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan Rohde: "Vehicle localization with enhanced robustness for urban automated driving" in view of US 2017/147003 A1 to KARLSSON L NIKLAS ET. AL. (Karlsson).

Regarding claim 1 Rohde teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    463
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    465
    708
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    606
    751
    media_image3.png
    Greyscale

and associated descriptive texts an autonomous device (page 39, figure 4.1) configured to move within a space, the autonomous device comprising: 
a first system  (figure 11.1: “Spectral registration”, Section 11.2.1 “Scan-based map matching”) to detect a first location  (Section 11.2.3 , equation 11.14: xkFMT) of the autonomous device within the space, the first location being based on a first fixed reference  (figure 11.5: objects in grey colour);  


5a second system  (figure 11.1: “Landmark registration”, Section 11.2.2 “Landmark-based map matching”) to detect a second location (Section 11.2.3 , equation 11.15: xkSCGP) of the autonomous device within the space, the second location being based on a second fixed reference (figure 11.5: poles in blue colour); 
a third system  (figure 11.1: “Odometry”, Section 10.1 “Scan-based odometry”) to detect a third location  (Section 11.2.3 , equation 11.16: “uk”) of the autonomous device within the space based on relative movements of the autonomous device; and 
one or more processing devices(figure 11.1: “Consistency checking & fusion”, Section 11.2.3 “Hybrid vehicle localization", page 143, last paragraph: “the consistency checking step”) to select (figure 11.9) one of the first location or the second 10location based on reliability of at least one of the first location or the second location (section 11.3.3: “The proposed localization framework makes use of pole- and scan-based map matching procedures. The results in Figure 11.9 show the good matching rate for pole feature registration in intersection areas. In this aspect, pole-based localization is orthogonal to scan-based matching which has the most matching failures in intersection areas (compare, and Section 6.2.3).”), 
to control movement of the autonomous device (section 1.1, figure 1.1: “Behavior & motion planning and execution”) using an estimated location that is based on the selected one of the first location or the second location.   

Rhode does not appear to expressly disclose using an estimated location that is based on the third location, (however Rhode does expressly disclose using odometry above), and selecting one of the first location or the second location that is closer to the 

Karlsson teaches using an estimated location that is based on the third location, i.e. using odometry in for example paragraphs:
“[0058] Robots can be specified in a variety of configurations. A robot configuration typically includes at least one dead reckoning sensor and at least one video sensor. Another name for dead reckoning is “ded” reckoning or deduced reckoning. An example of a dead reckoning sensor is a wheel odometer, where a sensor, such as an optical wheel encoder, measures the rotation of a wheel. The rotation of wheels can indicate distance traveled, and a difference in the rotation of wheels can indicate changes in heading. With dead reckoning, the robot can compute course and distance traveled from a previous position and orientation (pose) and use this information to estimate a current position and orientation (pose). While relatively accurate over relatively short distances, dead reckoning sensing is prone to drift over time. It will be understood that the information provided by a dead reckoning sensor can correspond to either distance, to velocity, or to acceleration and can be converted as applicable. Other forms of dead reckoning can include a pedometer (for walking robots), measurements from an inertial measurement unit, optical sensors such as those used in optical mouse devices, and the like. Disadvantageously, drift errors can accumulate in dead reckoning measurements. With respect to a wheel odometer, examples of sources of drift include calibration errors, wheel slippage, and the like. These sources of drift can affect both the distance computations and the heading computations.


[0061] The motors 110, 112 of the illustrated robot 100 are coupled to wheels 114, 116 to provide locomotion for the robot 100. It will be understood by one of ordinary skill in the art that instead of or in addition to wheels, other embodiments of the robot can use legs, tracks, rollers, propellers, and the like, to move around. In the illustrated embodiment, information regarding the rotation of the wheels, also known as odometry, is provided as an input to a control 108. Image data 106 from the visual sensor 104 is also provided as an input to the control 108 for the robot 100. In one embodiment, the VSLAM system is embodied within the control 108. In the illustrated embodiment, the control 108 is coupled to motors 110, 112 to control the movement of the robot 100. For clarity, a power source for the robot 100, such as a battery, is not shown in FIG. 1.”, (Emphasis added).

And Rhodes expressly teaches in section 11.1, page 138 using odometry positions to improve the accuracy of the position…first paragraph ”Every estimate is evaluated against the odometry measurements”…second paragraph “The subsequent step is the determination of a set…pose estimates which are consistent with the odometry measurements.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of estimating a location based on odometry readings i.e. ded reckoning as taught by Rhodes and expounded by Karlsson as explained above. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the closest location would be estimated using odometry readings. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Karlsson to the prior art of Rhode as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the autonomous device of claim 1, wherein the one or more processing devices are configured to determine the reliability of at least one of the first location or the second location by setting mathematical limits of a particle filter, and to determine if visualization data upon which the first location is based exceeds the mathematical limits of the particle filter see the teachings of Rhode and Karlsson para:
“[0093] The optional Pre-Filter module 622 analyzes the data reliability measures provided by the Visual Front End 602. The data reliability measures can be used as an indication of the reliability of the identification of the physical landmark by the Visual Front End 602. For example, the Pre-Filter module 622 can advantageously be used to identify a landmark measurement identified by the Visual Front End 602, which may have been inaccurately identified and can correspond to an outlier with respect to other landmarks in a map. In one embodiment, when the Pre-Filter module 622 identifies a potentially inaccurate visual measurement, the Pre-Filter module 622 does not pass the identified visual landmark data onto the SLAM module 604 such that the VSLAM system 600 effectively ignores the potentially inaccurate landmark measurement. Pre-filtering of data to the SLAM module 604 can advantageously enhance the robustness and accuracy of one or more poses (position and orientation) and maps 620 estimated by the SLAM module 604.”.  

Regarding claim 3 and the limitation the autonomous device of claim 1, wherein the one or more processing devices are configured to determine the reliability of at least one of the first location or the second location by comparing the first location and the second location to the third location see Rhode section 1.2.3, page 144.  

Regarding claim 4 and the limitation the autonomous device of claim 1, wherein the first system comprises a vision system configured to detect landmarks within the space that are within a predefined distance of the robot, the landmarks comprising the first fixed reference see Rhode (see landmarks of D1, sections 5.1.2,11.2.2, predetermined distance of figure 4.2(a)), 5, 6 (see laser-based vision system and LIDAR of D1, section 4.1), 16 


30 Regarding claim 5 and the limitation the autonomous device of claim 1, wherein the first system comprises a laser-based vision system see Rhode section 5 LiDAR data processing.  

Regarding claim 6 and the limitation the autonomous device of claim 3, wherein the first system comprises a light detection and ranging (LIDAR) system see Rhode section 5.    


5 Regarding claim 7 and the limitation the autonomous device of claim 1, wherein the second system is configured to determine the second location through triangulation, the triangulation being based on the second fixed reference see Karlsson para:
“[0082] Returning now to FIG. 5A, in the illustrated embodiment, a physical landmark 504 is identified by its 3-D features. In one embodiment, 3-D features are extracted by triangulating 2-dimensional (2-D) features by solving the structure and motion problem using the trifocal tensor method. In one embodiment, the 2-D features are SIFT features. A discussion of SIFT features can be found in Lowe, id. See Olivier Faugeras and Quang-Tuan Luong, The Geometry of Multiple Images, MIT Press (2001) for a discussion of the trifocal tensor method. It will be understood that the physical landmark 504 can be characterized by relatively many 3-D features and that the physical landmark 504 can correspond to one or more physical objects or to a portion of physical object. For clarity, the physical landmark 504 illustrated in FIG. 5A is drawn with 3 3-D features: a first feature 506, a second feature 508, and a third feature 510. When the robot 502 observes a new physical landmark, the visual front end determines the displacements or positions from the robot 502 to the respective features. When a landmark is created, the robot 502 can reference displacements to visual features using the current position of the robot reference frame 520 as an initial estimate of a landmark reference frame. For example, in the example illustrated in FIG. 5A, arrows r.sub.1, r.sub.2, and r.sub.3 represent 3-dimensional displacements, such as displacements in x, y, and z dimensions between the robot 502 and the first feature 506, the second feature 508, and the 510, respectively. It should be noted that these x, y, and z displacements are relative to the robot reference frame of the robot 502 and not to the global reference frame. In one embodiment, the x, y, and z displacements correspond to relative displacements in the fore-aft dimension, in the left-right dimension, and in the up-down dimension, respectively. In addition, the 2-D image coordinates or locations for the 3-D features are also stored. For example, where the visual sensor corresponds to a 640×480 color camera, the 2-D image coordinates correspond to one or more pixel locations that correspond to the 3-D features. It will be understood that 3-D features will typically occupy more than merely a single point in space.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of estimating a location based on triangulation. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the location would be estimated. 

Therefore, the results would have been predictable to one of ordinary skill in the art.


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Karlsson to the prior art of Rhode as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 8 and the limitation the autonomous device of claim 1, wherein the second system comprises:  
10a transmitter for transmitting signals; and 
a receiver for receiving timestamp messages based on the signals see Karlsson para;
“[0088] In one embodiment, the pose of the robot according to dead reckoning sensor data as the robot travels in its environment is stored with a corresponding timestamp in a matrix, such as in a Dead. Reckoning Data Matrix 812, which will be described later in connection with FIG. 8. Retrieval of poses according to two points in time permits change in heading, direction traveled, and distance traveled to be computed between the two points in time.” 

wherein the one or more processing devices are configured to determine the second location based on a transmitted signal and a timestamp message corresponding to the transmitted signal, the timestamp message containing a time that the transmitted 15signal was received by a remote receiver, the second fixed reference comprising the remote receiver in para:
“[0113] The Landmark Table 802 stores data related to when a landmark was “created,” that is, when a visual landmark was recognized as a “new” landmark and added to the landmark database 606. A Landmark ID field can be used to identify the appropriate field for a particular landmark. A Creation Timestamp field can be used to store an indication of when the landmark was observed by the robot and then added to the database. The Creation Timestamp field can be filled with a timestamp from, for example, a computer's operating system time. In one embodiment, the Landmark Table 802 is optional.”.  


Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of sending messages. 


Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the message would be sent with a timestamp. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Karlsson to the prior art of Rhode as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”


Regarding claim 9 and the limitation the autonomous device of claim 1, wherein the second system comprises: 
a receiver for receiving signals and timestamp messages based on the signals;  
20wherein the one or more processing devices are configured to determine the second location based on a received signal and a timestamp message corresponding to the received signal, the timestamp message containing a time that the received signal was transmitted by a remote transmitter, the second fixed reference comprising the remote transmitter see the teachings of Karlsson above.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of sending messages. 


Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the message would be sent with a timestamp. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Karlsson to the prior art of Rhode as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 10 and the limitation the autonomous device of claim 1, wherein the second system comprises: 
a transmitter for transmitting signals; and 
a receiver for receiving timestamp messages and signals; wherein the one or more processing devices are configured to determine the 30second location based on a transmitted signal and a timestamp message corresponding to the transmitted signal, the 
wherein the one or more processing devices are configured to determine the second location based also on a received signal and a timestamp message 5corresponding to the received signal, the timestamp message containing a time that the received signal was transmitted by the remote receiver see the teachings of Karlsson above.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of sending messages. 


Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the message would be sent with a timestamp. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Karlsson to the prior art of Rhode as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 11 and the limitation the autonomous device of claim 1, further comprising: 
a body; and  
10wheels to move the body; 
wherein the third system comprises an odometry system, the odometry system being configured to determine the third location based on movements of the wheels, 
the relative movements of the autonomous device being based on the movements of the wheels see the rejection of corresponding parts of the claims above incorporated herein by reference.  
 
Regarding claim 12 and the limitation the autonomous device of claim 11, wherein the odometry system comprises encoders connected to the wheels, the encoders providing information about rotation of the wheels see the teachings of Karlsson para [0058] above.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Karlsson to the prior art of Rhode as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”


20 Regarding claim 13 and the limitation the autonomous device of claim 11, wherein the information about rotation of the wheels comprises degrees of rotation of the wheels see the teachings of Karlsson para [0058] above.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Karlsson to the prior art of Rhode as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
 
Regarding claim 14 and the limitation the autonomous device of claim 1, wherein the one or more processing devices are configured to obtain the estimated location by averaging the second 25location and the third location see the teachings of Rhode.  

Regarding claim 15 and the limitation the autonomous device of claim 1, wherein the one or more processing devices are configured to obtain the estimated location by obtaining a weighted average of the second location and the third location see the teachings of Rhode and Karlsson with regard to calculating estimated locations.    

Regarding claim 16 and the limitation the autonomous device of claim 1, wherein the one or more processing devices are configured to obtain the estimated location based also on one or more prior estimated locations of the autonomous device see the teachings of both Rhode and Karlsson with regard to calculating estimated locations.   


Regarding claim 17 and the limitation the autonomous device of claim 1, wherein the one or more processing devices are configured to control movement of the autonomous device using the estimated location and not the first location in a case that the estimated location is more reliable than the first location see the teachings of both Rhode and Karlsson with regard to calculating estimated locations.   

Regarding claim 18 and the limitation the 
10








autonomous device of claim 1, wherein the one or more processing devices are configured to perform operations comprising: 
determining a level of reliability of the first location; and 
comparing the determined level of reliability to a predefined level of reliability to identify that the first location has less than the predefined level of reliability;  
15wherein determining the level of reliability of the first location comprises using a filter to compare visual data based on the first fixed reference to known features in a database see the teachings of both Rhode and Karlsson with regard to “filters” and calculating the reliability of estimated locations.     

Regarding claim 19 and the limitation the autonomous device of claim 1, wherein the estimated location of the 20autonomous device is obtained by processing the second location and the third location using a finite impulse response filter see the teachings of both Rhode and Karlsson with regard to “filters” and calculating the reliability of estimated locations.       


Regarding claim 20 and the limitation the autonomous device of claim 1, wherein the one or more processing devices are configured to determine a reliability of the first location using a particle filter 25and to compare the reliability to the predefined level of reliability see the teachings of both Rhode and Karlsson with regard to “filters” and calculating the reliability of estimated locations.       

Regarding claim 21 and the limitation the autonomous device of claim 1, wherein the estimated location of the autonomous device is obtained by processing the second location and the third location using a Kalman filter or a particle filter see the teachings of both Rhode and Karlsson with regard to “filters” and calculating the reliability of estimated locations.       

Regarding claim 22 and the limitation the autonomous device of claim 1, wherein the one or more processing devices are configured to determine the estimated location of the autonomous device based on both of the second location and the third location see the teachings of both Rhode and Karlsson with regard to “filters” and calculating the reliability of estimated locations.       



5 Regarding claim 23 see the rejection of corresponding parts of claims 1 and 25 incorporated herein by reference.  
 
Regarding claim 24 and the limitation the autonomous device of claim 23, wherein the one or more processing 20devices are configured to determine the estimated location of the 

Regarding claim 25 and the limitation an autonomous device configured to move within a space, the autonomous device comprising:  
25a first system that uses machine vision see Rohdes section 7.3 Stereo video camera perception model and page 29 “The authors extract features from mono camera measurements and use them for estimation of a map-relative vehicle pose (Figure 3.4). These map-relative pose estimates are then refined by the fusion with precise IMU measurements. The density of the feature measurements leads to an increased robustness against outliers and occlusions.” to detect a first location of the autonomous device within the space, the first location being based on a first fixed reference; 
a second system that uses triangulation to detect a second location of the autonomous device within the space, the second location being based on a second fixed reference, the triangulation system having an offset from the vision system in Rohdes section 5.1 processing of 3D LiDAR scans; and 
one or more processing devices to perform calibration by adding the offset to or subtracting the offset from the second 30location, to produce a calibrated second location, to determine a reliability of the first location, and to control movement of the 29Attorney Docket No.: 2012318-0477/2905-US/MIR autonomous device using the calibrated second location in a case that the first location has less than a predefined level of reliability see Rohdes pages 24” Availability and reliability are important aspects of dependability. Robustness contributes to dependability 
  
Regarding claim 26 and the limitation the autonomous device of claim 25, further comprising:  
5a third system to detect a third location of the autonomous device within the space based on relative movements of the autonomous device see the rejection of corresponding parts of the claims above and especially the teachings of Karlsson incorporated herein.     

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of filing with regard to, inter alia estimating movements and locations of autonomous vehicles based on inter alia “particle filters”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER B LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


DANIEL LAWSON GREENE JR
Examiner
Art Unit 3665
20210418      


/BEHRANG BADII/Primary Examiner, Art Unit 3665